DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-72 are initially presented in the claim set of 02/28/20. Claim amendments filed 04/17/20 to the initial claim set has been considered. Claims 3, 5-12, 14, 16-24, 26-32, 34-41, 44-54, 58, 60, 62, 64-68, and 70 have been amended and the amendment made of record. Claims 71-72 have been canceled. Claims 1-5, 8-17, 22-39, 41-65, and 67-70 are pending examination. 

Species Election

 A species election was sent out 03/18/22. Remarks have been submitted in response to 05/16/22. In response to the species election applicants have elected:
Pancreatic cancer
An anti-IL-4R antibody-having HCVR of SEQ ID NO: 1 and a LCVR of SEQ ID NO:2
An anti-PD-1 antibody-having HCDR 1 SEQ ID NO: 13, a HCDR2 as SEQ ID NO:14 a HCDR3 SEQ ID NO: 15, a LCDR1 SEQ ID NO:16, a LCDR2 SEQ ID NO:17, and a LCDR3 SEQ ID NO: 18.
Claims 6-7, 18-21, 40, and 66 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/22.
Claims 1-5, 8-17, 22-39, 41-65, and 67-70 are pending examination. It is noted that an anti-IL-4R antibody having SEQ ID NO:1 and 2 is denoted by the spec to be dupilumab. (See instant spec [072] pg 21).  It is further noted that an anti-PD-1 antibody having HCDR 1-3 and LCDRs 1-3 is cemiplimab which contains an HCVR and LCVR of SEQ ID NO: 11 and 12 respectively. (instant spec [086] pg 25 last sentence). 

Information Disclosure Statement

	The information disclosure statements filed on 05/26/20 and 07/08/20 have been fully considered. 

Duplicate Claim Warning

Applicant is advised that should claim 23 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



	Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 26-27, these claims rely on claim 22 in which the IL-4/IL-13 pathway inhibitor is an anti-IL-4R antibody. Claim 26 further defines this generic anti-IL-4R antibody to have a heavy chain comprising SEQ ID NO: 9. Claim 27 further defines this generic anti-IL-4R antibody to have a light chain comprising SEQ ID NO: 10. From the interpretation of these claims it is not certain in these claimed embodiments what structure the anti-IL-4R antibody light chain or heavy chain would be defined as only one part has been defined. 
Edwards et al. The Remarkable Flexibility of the Human Antibody Repertoire; Isolation of Over One Thousand Different Antibodies to a Single Protein, BLyS. J. Mol. Biol. (2003) 334, 103-118 herein referred to as Edwards teaches that many antibodies can be produced for a single antigen. Edwards teaches the humoral immune response generated over 1000 antibodies, all with different amino acid sequences, to a single protein B-lymphocyte stimulator (See Edwards abstract). The highly diverse panel of antibodies as exemplified by the extensive heavy and light chain germline usage: 42/49 functional heavy chain germlines and 19/33 Vγ and 13/35 Vκ light chain germlines. Edwards exemplifies that a single protein can be bound by a very large and structurally diverse genus of antibodies that may have no common structural relationship. Edwards shows that the prior art does not teach guidance in determination of antibody structure off of function alone. Thus, the structure/function relationship of the antibody must be disclosed by the applicant.
The specifications do teach a specific embodiment of this structure/function relationship for SEQ ID NOs: 9 and 10 in an embodiment described in [009] on page 3 where both SEQ ID NOs: 9 and 10 are the HC and LC of an antibody. In the embodiments preceding in [009], the specs merely state that SEQ ID NOs: 9 and 10 can be present as a HC or a LC of an antibody with an undisclosed HC or LC depending on the embodiment. Within these embodiments, the specs do not provide the structure of the other half of the antibody: the LC or HC respective of the embodiment. Thus, the specifications do not teach the written description to adequately define these claimed antibody structures. 
It would not be known by a skilled artisan what amino acid structure the heavy chain or light chain, given one or the other, of an antibody to arrive at the function of binding to the IL-4 receptor. The teachings of Edwards show that an antibody that binds to a single protein can be highly variably compared to another antibody of the same function. The specification does not define these embodiments having both a specific heavy chain and a specific light chain leading one having ordinary skill in the art to speculate what structure is supposed to provide the proper function. The claim does not provide a HC or LC counterpart for the recited LC or HC, respectively, as an antibody needs both a heavy chain and light chain for adequate function. Thus, it can be concluded that the claimed embodiments do not provide sufficiently detailed characteristics to show that the applicants were in full possession of these claims. 




 35 U.S.C. 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 34 is reliant on claim 33 which is further reliant on claim 32. Claim 32 states that the HCVR is SEQ ID NO: 11 and a LCVR is SEQ ID NO 12. Claim 34 repeats this claim limitation and offers nothing more to limit the claim. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 8-9, 17, 22-25, 29-31, 41, 45-58, 60-65, 67-68 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0048096 herein referred to as Hermann. The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (2). 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Hermann teaches an invention containing use of anti-CTLA-4 antibodies. (Hermann Title). Hermann states that the invention of their application is useful for activating T-cells and for treating a disease or disorder such as cancer or viral infections. (See Hermann abstract). Hermann teaches that an embodiment of their invention is to provide methods for suppressing tumor growth. (See Herman [0049] pg 5). Examples of tumor growth are provided to be primary and/or recurrent cancer and can be a primary tumor or metastatic tumor. Hermann teaches that the invention can be used on a variety of cancers and diseases, including pancreatic cancer. (See pg 12 [0128]). Hermann teaches that the antibodies of the present invention can be combined synergistically with one or more anti-cancer drugs or therapy used to treat or inhibit cancer. (See pg 22 [0202]) The antibodies of the invention may be used in combination with a PD-1 inhibitor, which can be an anti-PD-1 antibody. (See pg 12 [0203]). Hermann teaches that the antibodies that can be combined synergistically may include an IL-4R inhibitor like dupilumab. (See pg 12 [0203]). Hermann teaches that the additional therapeutically active agent(s)/component(s) may be administered prior to, concurrent with, or after the administration of the anti-CTLA-4 antibody of the present invention. (See pg 12 [0206]). 
Given the prior art, it would be obvious to one having ordinary skill in the art to use the invention Hermann to arrive at a method of treating cancer using and IL-4/IL-13 pathway inhibitor and a PD-1 inhibitor. While the invention of Hermann does not exemplify this embodiment, Herman teaches that these components can be combined synergistically. One would be motivated to combine these agents as Herman teaches that these agents can be combined “with immunostimulatory and/or immunosupportive therapies to inhibit tumor growth and/or enhance survival of cancer patients.” (See pg 22 [0202]). 
Regarding claims 1, 54 and 55, Hermann teaches that an IL-4R inhibitor and PD-1 can be used in combination with an anti-CTLA4 antibody. (See pg 22 [0202]- [0203]).
Regarding claims 2 and 5, Hermann teaches that the invention can be used on pancreatic cancer. (See pg 12 [0128]). 
Regarding claim 8, Hermann teaches that the tumor can be primary, metastatic or recurrent. (See pg 5 [0049] and pg 12 [0130]). 
Regarding claim 9, Hermann teaches that in certain embodiment the subject has metastatic disease and has been treated with prior therapy. (See pg 12 [0130]).
Regarding claims 17 and 22-25, Hermann teaches use of an IL-4R inhibitor. In a specific, Hermann teaches dupilumab which is defined by the instant spec to be a fully human anti-IL-4R antibody using the HCVR and LCVR of SEQ ID NOs: 1 and 2 respectively. (See instant spec [072] pg 21).  It is noted that the CDRs of claim 24 are found in the sequences of SEQ ID NOs: 1 and 2. Sequence alignments below demonstrate this:

    PNG
    media_image1.png
    210
    800
    media_image1.png
    Greyscale

Figure 1 SEQ ID NO: 1 and SEQ ID NO:3 sequence alignment

    PNG
    media_image2.png
    190
    731
    media_image2.png
    Greyscale

Figure 2 SEQ ID NO: 1 and SEQ ID NO:4 sequence alignment

    PNG
    media_image3.png
    195
    731
    media_image3.png
    Greyscale

Figure 3 SEQ ID NO: 1 and SEQ ID NO: 5 sequence alignment

    PNG
    media_image4.png
    205
    728
    media_image4.png
    Greyscale

Figure 4 SEQ ID NO: 2 and SEQ ID NO: 6 sequence alignment

    PNG
    media_image5.png
    197
    773
    media_image5.png
    Greyscale

Figure 5 SEQ ID NO:2 and SEQ ID NO: 7 sequence alignment

    PNG
    media_image6.png
    191
    726
    media_image6.png
    Greyscale

Figure 6 SEQ ID NO:2 and SEQ ID NO: 8 sequence alignment.
Regarding claims 29-30, Hermann teaches that the IL-4/IL-13 pathway inhibitor is dupilumab. (See Hermann [0203] pg 22).
	Regarding claim 31, Hermann teaches the use of a PD-1 inhibitor in the form of an anti-PD-1 antibody. (See pg 22 [0203]).
	Regarding claim 41, Hermann teaches that the additional therapeutics and the anti-CTLA-4 antibody of Hermann can be administered to a subject over a defined time course. (See Hermann [0211]). 
	Regarding claims 45-47, Hermann teaches exemplary embodiments of a combination therapy using an anti-CTLA-4 antibody and an anti-PD-1 antibody. In this embodiment the anti-PD-1 antibody can be in a co-formulation 0.01 mg/kg-10 mg/kg. Hermann also teaches that this co-formulation of an anti-PD-1 antibody can be in an amount selected from 50-600 mg. In this embodiment of Hermann, Hermann also teaches that the regimens can be administered at 0.5 weeks-6 months after the previous dose. (See Hermann [0209]). It would be obvious to take the doses and regimes suggested by Hermann to treat or inhibit cancer. (See Hermann [0202]). 
	Regarding claims 48-49, Hermann teaches that the addition active components can be administered concurrently. (See [0207]). Hermann teaches that the active components may be administered prior to the CTLA-4 antibodies of Hermann or after the CTLA-4 antibodies. (See [0207]). Hermann teaches that the active components can be administered in a variety of ways and in a variety of orders. (See [0207]). It would be obvious to try administration of an anti-IL-4 antibody concurrently or prior with the administration of an anti-PD-1 antibody as it has been suggested from Hermann that the order of administering these components can be flexible. 
	Regarding claims 50-53, as it is discussed above the method steps of claim 1 are obvious in view of Hermann. The claimed limitations of claims 50-51 add no extra limiting steps to the methods. Thus, if no other steps are involved in this method, then these claimed results necessarily flow from the combination therapy using the PD-1 inhibitor and IL-4R inhibitor.
	Regarding claims 54-55, Hermann teaches that the CTLA-4 inhibitor of their invention can be in combination with a PD-1 inhibitor and dupilumab. (See [0203]). 
	Regarding claim 56, Hermann teaches that various delivery systems are known and can be used to administer the pharmaceutical composition of the invention. (See [0185] and [0208]). 
	Regarding claim 57, Hermann teaches that the anti-CTLA-4 antibodies and the anti-PD-1 antibodies can be administered together or separate in a pharmaceutical composition in an exemplary embodiment. (See [0208-0209]). Hermann teaches that the present invention includes pharmaceutical composition in which an anti-CTLA-4 antibody of the present invention is co-formulated with one or more of the therapeutically active components…using a variety of dosage combinations. (See [0208]). As discussed previously an embodiment of the invention is the combination of an anti-PD-1 antibody, an anti-IL-4R antibody (dupilumab) and an anti-CTLA-4 antibody. It would be obvious to try the invention where the active components are separate from another. One would be motivated to do so because dosage has been taught to vary and in the exemplary embodiments it is described that these compounds can be administered simultaneous, separate and/or sequential for use in the treatment of cancer or viral infections. 
	Regarding claims 58 and 60, Hermann teaches that multiple doses of an anti-CTLA-4 antibody or a pharmaceutical composition comprising any of the additional therapeutically active agents mentioned may be administered to a subject over a defined time course. (See [0211]). As discussed above these therapeutics can include dupilumab and an anti-PD-1 antibody. 
	Regarding claim 61, Hermann teaches in an exemplary embodiment that a combination therapy of PD-1 inhibitor can be given in an amount of 50mg-600mg. (See [0209]).
	Regarding claims 62-63, Hermann teaches that dupilumab can be given in the combination therapy. (See [0203]). 
	Regarding claims 64-65, cemiplimab (REGN2810) is used as an example in a combination therapy. (See Example 8).
	Regarding claim 67, Hermann teaches anti-CTLA-4 antibodies to be used in combination therapy. (See [0201]). 
	Regarding claims 68, the invention as described above can be in a pharmaceutical delivery system. The invention is targeted towards the treatment of cancer. (See [0006]). 
  	Regarding claim 70, a “kit” as claimed would be the composition of claim 56 which as described above has been made obvious by the work of Hermann. The one component of said kit that has not been described by claim 56 would be the written instructions for use of the components. Written directions are considered nonfunctional descriptive material. (See MPEP 2111.05). The written directions must be accounted for in the claim as a whole. The composition of claim 56 from which claim 70 relies upon has been found to be obvious over the prior art. (See the above rejection of claim 56). The only parameter of the claim that is not accounted for in this rejection is the written directions. In the case of written directions (printed matter), the relevant inquiry (of patentability) is whether a new and nonobvious functional relationship with the known method exist. Functional relationship is defined by MPEP 2111.05 I, as the printed matter performing some function with respect to the product which it is associated. Two examples given by the MPEP include indicia on a measuring cup to indicate volume within the measuring cup and a hatband that places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband. No functional relation exists for printed matter that merely serves as support for a product. Thus, the claim is rejected under the same rejection as claim 56 as the printed material does not provide a functional relationship that renders the claim nonobvious and new.
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann as applied to claim 22 above, as evidenced by US20210363264 herein referred to as US’264.
Hermann teaches the combination of anti-PD-1 antibodies, anti-IL-4R antibody (dupilumab), and anti-CTLA-4 antibodies in a combination therapy. (See [0203]). Hermann teaches that the anti-IL-4R inhibitor dupilumab can be used together. While the invention of Hermann does not necessitate this combination; it does make obvious to one having ordinary skill to combine these components in a method to treat cancer. See above rejections. Hermann does not teach the amino acid sequence of dupilumab. It can be shown in the work of US’264 that the claimed sequences do belong to the dupilumab. The following below are sequence alignments for the heavy chain (SEQ ID NO: 9) and the light chain (SEQ ID NO: 10) of the claims vs. that of SEQ ID NOs: 9 and 10 of US’264.   


    PNG
    media_image7.png
    298
    626
    media_image7.png
    Greyscale

Figure 7 SEQ ID NO:9 of the instant claims vs. SEQ ID NO: 9 of 17/327504 (app of US2021036326). The parts of the sequence alignment aren’t shown.

    PNG
    media_image8.png
    287
    582
    media_image8.png
    Greyscale

Figure 8 SEQ ID NO: 10 of the instant claims vs SEQ ID NO: 10 of 17/327504 (app of US'326).
US’264 teaches that these sequences belong to an anti-IL-4R antibody and that SEQ ID NOs: 9 and 10 belong to the heavy chain and light chain of the antibody respectively. (See [0069]). US’264 also teaches an exemplary embodiment of an antibody that contains SEQ ID NOs: 9 and 10 is the fully human anti-IL-4R antibody dupilumab. (See [0070]). 
Claim(s) 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190048096 herein referred to as Hermann as applied to claim 1 above as evidenced by US2015/0203579 herein referred to as Regeneron.
Hermann teaches the combination of anti-PD-1 antibodies, anti-IL-4R antibody (dupilumab), and anti-CTLA-4 antibodies in a combination therapy. (See [0203]). The anti-PD-1 antibody can be nivolumab, pembrolizumab, pidilizumab, BGB-A317 or REGN2810. While the invention of Hermann does not necessitate this combination; it does make obvious to one having ordinary skill to combine these components in a method to treat cancer. See above rejections. Hermann does not teach specifically these sequences for an anti-PD-1 antibody; however, it can be shown in the work of Regeneron that these sequences do make cemiplimab. Hermann teaches that in specific REGN2810 is cemiplimab which has been described in US patent application US2015/0203579 which is the same prior art as Regeneron. (See [0292]). The following below are sequence alignments for the heavy chain (SEQ ID NO: 19) and the light chain (SEQ ID NO: 20) of the claims vs. that of SEQ ID NOs: 330 and 331. 

    PNG
    media_image9.png
    291
    580
    media_image9.png
    Greyscale

Figure 9 SEQ ID NO:19 of the instant claims vs. SEQ ID NO:330 US20150203579 It is noted that the whole sequence isn’t shown

    PNG
    media_image10.png
    289
    584
    media_image10.png
    Greyscale

Figure 10 SEQ ID NO:20 of the instant claims vs. SEQ ID NO:331 of US20150203579


Table 3 of Regeneron on page 21 teaches that these sequences pertain to H4H7798N which leads back to Hermann’s use of Cemiplimab. 
Claim(s) 1-2, 5, 8, 17, 22-25, 31-39, 41, 45-57, 60-65, and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over US20150203579 herein referred to as Regeneron as evidenced by US2019004896 herein called Hermann.
Regeneron teaches the use of anti-PD-1 antibodies in various claimed embodiments. (See Regeneron abstract). Regeneron teaches that PD-L1 is overexpressed in most human cancers including pancreatic cancer. ([0003]). Regeneron teaches that the invention (anti-PD-1 antibodies) is useful in treating a disease or disorder such as cancer, viral infection and autoimmune disease. Regeneron teaches that in an embodiment of the invention can be the instant claimed structure of an anti-PD1 antibody. 

    PNG
    media_image11.png
    108
    580
    media_image11.png
    Greyscale

Figure 11 14/603776 SEQ ID NO: 162 (Regeneron) sequence alignment in respect to 16805481 SEQ ID NO: 13

    PNG
    media_image12.png
    109
    581
    media_image12.png
    Greyscale

Figure 12 14/603776 SEQ ID NO: 162 (Regeneron) sequence alignment in respect to 16805481 SEQ ID NO: 14

    PNG
    media_image13.png
    118
    584
    media_image13.png
    Greyscale

Figure 13 14/603776 SEQ ID NO: 162 (Regeneron) sequence alignment in respect to 16805481 SEQ ID NO: 15

    PNG
    media_image14.png
    123
    578
    media_image14.png
    Greyscale

Figure 14 14/603776 SEQ ID NO: 170 (Regeneron) sequence alignment in respect to 16805481 SEQ ID NO: 16

    PNG
    media_image15.png
    107
    576
    media_image15.png
    Greyscale

Figure 15 14/603776 SEQ ID NO: 170 (Regeneron) sequence alignment in respect to 16805481 SEQ ID NO: 17

    PNG
    media_image16.png
    116
    580
    media_image16.png
    Greyscale

Figure 1614/603776 SEQ ID NO: 170 (Regeneron) sequence alignment in respect to 16805481 SEQ ID NO: 18

Regeneron teaches that these CDRs are together on the same antibody. (See Regeneron Example 11 SEQ ID NO: 170 = LCVR instant app SEQ ID NO: 12 and SEQ ID NO: 162 = HCVR instant app SEQ ID NO: 11). Regeneron teaches that these antibodies can be in a combination therapy with a variety of different components such as dupilumab (an anti-IL-4R inhibitor) which is defined by the instant spec to be a fully human anti-IL-4R antibody using the HCVR and LCVR of SEQ ID NOs: 1 and 2 respectively. (See instant spec [072] pg 21 and Regeneron [0177] and [0178]). It is theorized by Regeneron that this combination therapy may be synergistic together in a therapy to treat cancer and may lead to inhibition of cancer growth and enhance patient survival. (See Regeneron [0177]) Regeneron teaches that these immunosupportive modalities may increase antigenicity of the tumor by promoting immunogenic cell death, inflammation or have other indirect effects that promote an anti-tumor immune response. (See [0177]). Regeneron teaches that these added therapeutic agents may be administered prior to, concurrent with, or after the administration of the anti-PD-1 antibody of the present invention. (See [0182]). Regeneron teaches that these components may be administered concurrently in a single dose form. (See [0183]). 
It would have been obvious for one of ordinary skill in the art to combine an anti-PD-1 antibody with an IL-4R inhibitor, such as dupilumab, based on the teachings of Regeneron. One would be motivated to do so because Regeneron teaches that these therapeutic agents would act synergistically to increase antigenicity of the tumor by promoting immunogenic cell death, inflammation or have other indirect effects that promote an anti-tumor response. 
Regarding claims 2 and 5, Regeneron teaches that pancreatic cancer has overexpression of PD-L1. (See [0003]). Regeneron teaches that the antibodies of the invention (anti-PD-1 antibodies) are useful for the treatment, prevention, and/or amelioration of any disease or disorder associated with or mediated by PD-1 expression, signaling, or activity or treatable by blocking the interaction between PD-1 and PD-1 ligand (PD-L1 or PD-L2) or otherwise inhibiting PD-1 activity and/or signaling. (See [0167]). 
Regarding claim 8, Regeneron teaches that in some embodiments of the invention the antibodies of the invention are useful for treating subjects suffering from primary or recurrent cancer. (See [0168]). 
Regarding claims 17 and 22-25, Regeneron teaches use of the anti-IL-4R antibody dupilumab. 
Regarding claim 31-34, as discussed above Regeneron teaches the same anti-PD-1 antibody as the application. It is noted that this antibody is the same antibody as cemiplimab according to the instant specifications. (See instant specs [086]). 
Regarding claims 35-39, Regeneron teaches H4H7798N consists of a HC SEQ ID NO:330 and a LC of SEQ ID NO: 331 which reads on claimed sequences SEQ ID NO: 19 and 20. Regeneron does not teach the identity of this antibody. However, Hermann evidences that H4H7798N is REGN2810, which is also named cemiplimab. (See example 8 of Hermann). See the above sequences alignments in the Hermann rejection of claims 32-39. 
Regarding claim 41, Regeneron states that the anti-PD-1 antibody can be combined with dupilumab. (See [0178]). Regeneron teaches that PD-1 can be administered in initial doses and subsequent doses. (See [0159]). 
Regarding claim 45, Regeneron teaches a range dosage of about 0.1mg/kg-100mg/kg. (See [0053]). 
Regarding claim 46, Regeneron teaches a dose range 0.1-800mg. (See [0159]).  The claimed range lies within the range of the prior art.
Regarding claim 47, Regeneron teaches that subsequent doses may be separated by at least 1 day to a least 14 weeks. The claimed range lies within the range of the prior art. 
Regarding claims 48-50, Regeneron teaches that additional pharmaceuticals agent(s)/ components(s) may be administered prior to, concurrent with, or after the administration of the anti-PD-1 antibody of the invention. Regeneron teaches one of these agents can be dupilumab.
Regarding claims 51-53, these claims have the same method steps as the base claim of 1. If no other steps are involved in this method, then these claims necessarily flow from the combination therapy using the PD-1 inhibitor of Regeneron and dupilumab. (See [0182]). 
Regarding claims 54-55, Regeneron teaches that the PD-1 inhibitor of the invention can be used with multiple different pharmaceutical agents and therapies.  (See [0178]- [0182]). The list of pharmaceutical agents that can be combined include CTLA-4 inhibitors, LAG-3 inhibitors, TIM3 inhibitors, TIGIT inhibitors and many others. 
Regarding claim 56, Regeneron teach that their invention can be administered in a variety of pharmaceutical compositions. (Regeneron [0158]- [0166]). As discussed above these components include dupilumab and cemiplimab. 
Regarding claim 57, Regeneron teaches that the components can be administered separate from each other. (Regeneron [0182]).
Regarding claim 60, Regeneron teaches that the PD-1 inhibitor can be administered in separate doses. (See Regeneron [0159] and claim 47 above).
Regarding claim 61, Regeneron teaches that that a dose of PD-1 inhibitor can be 0.1-800mg. (See Regeneron [0159]). 
Regarding claims 62-63, Regeneron teaches use of dupilumab. The instant specifications describe dupilumab as a fully-human anti-IL-4R antibody. (See instant specifications [072] and Regeneron [0178]). 
Regarding claims 63-64, Regeneron teaches specific antibodies that bind to PD-1. (See Regeneron [0007]).
Regarding claim 65, as described above in the claim rejection of claims 35-39, cemiplimab has been described in Regeneron as part of the invention. 
Regarding claim 67, Regeneron teaches that more than two components can be in a combination therapy with the antibodies of the disclosure. (See Regeneron [0176]- [0185]) These components can include dupilumab and other therapeutic agents like a LAG-3 inhibitor, CTLA-4 inhibitor, cyclophosphamide, etc. (See Regeneron [0178]). 
Regarding claim 68-69, the instant claims are directed to the composition of claim 56. The “intended use” of a composition is not considered to further limit the scope of the claimed composition where the art teaches the same composition and the “intended use” limitation is not found to differentiate the structural features of the claim from the composition disclosed in the prior art. In this case it has been taught by Sanofi and Regeneron that this composition is obvious. No other additional restrictions on the “structure” of the composition are included in these claim limitations. Thus, the composition is still rendered obvious from Regeneron. 
Regarding claim 70, a “kit” as claimed would be the composition of claim 56 which as described above has been made obvious by the works of Regeneron and Sanofi. The one component of said kit that has not been described by claim 56 would be the written instructions for use of the components. Written directions are considered nonfunctional descriptive material. (See MPEP 2111.05). The written directions must be accounted for in the claim as a whole. The composition of claim 56 from which claim 70 relies upon has been found to be obvious over the prior art. (See the above rejection of claim 56). The only parameter of the claim that is not accounted for in this rejection is the written directions. In the case of written directions (printed matter), the relevant inquiry (of patentability) is whether a new and nonobvious functional relationship with the known method exist. Functional relationship is defined by MPEP 2111.05 I, as the printed matter performing some function with respect to the product which it is associated. Two examples given by the MPEP include indicia on a measuring cup to indicate volume within the measuring cup and a hatband that places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband. No functional relation exists for printed matter that merely serves as support for a product. Thus, the claim is rejected under the same rejection as claim 56 as the printed material does not provide a functional relationship that renders the claim nonobvious and new. 
Claims 3-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Regeneron as applied to claim 1 above, in further view of Prokopchuk et al. Interleukin-4 enhances proliferation of human pancreatic cancer cells: evidence for autocrine and paracrine actions. British Journal of Cancer (2005) 92, 921 – 928 herein referred to as Prokopchuk and in further view of Spellberg and Edwards. Type 1/Type 2 Immunity in Infectious Diseases. Clinical Infectious Diseases 2001; 32:76–102 herein referred to as Spellberg.
As discussed in the rejections above, Regeneron teaches treating growth of a tumor with a PD-1 inhibitor (an anti-PD-1 antibody) and an IL-4/IL-13 pathway inhibitor (dupilumab). Regeneron does not teach wherein the subject has upregulation or increased production of at least one cytokine or that the pancreatic cancer is a Type-2 immunity-dependent cancer. 
Prokopchuk teaches the importance of IL-4 as an immunomodulatory cytokine in pancreatic cancer. (See Prokopchuk abstract). The aim of the work of Prokopchuk was to characterize the effects of IL-4 on the growth and signaling pathways of pancreatic cancer cells. (Prokopchuk abstract). Prokopchuk teaches that pancreatic cancer cells and tissues express high levels of IL-4 receptors. Prokopchuk teaches that, in all six cell lines, expressed endogenous IL-4 and IL-4 was detectable in the supernatant. Both endogenous IL-4 originating from within the cell and IL-4 from the supernatant provide evidence for Prokopchuk to determine that IL-4 is an autocrine growth factor of pancreatic cancer cells. Prokopchuk teaches that upon incubating pancreatic cancer cell lines with neutralizing IL-4 antibodies resulted in a significant inhibition of basal growth in three cell lines. Prokopchuk teaches that these results demonstrate that pancreatic cancer cells produce IL-4 and that IL-4 can act as a growth factor in pancreatic cancer cells. Prokopchuk teaches that IL-4 may act as an autocrine growth factor in pancreatic cancer cells and that cancer derived IL-4 may suppress cancer-directed immunosurveillance in vivo in addition to its growth-promoting effects, thereby facilitating pancreatic tumor growth and metastasis. 
Spellberg teaches how the immune response works in infectious diseases. (See Spellberg title). Spellberg teaches that Th2 cells secrete IL-4 and stimulate type 2 immunity. (See Spellberg abstract).  Spellberg teaches that severe systemic stress, immunosuppression, or overwhelming microbial inoculation causes the immune system to mount a type 2 response. (See Spellberg abstract). 
Given the prior art it would be obvious to one having ordinary skill in the art before the filing date to treat type-2 immunity dependent pancreatic cancer with an anti-PD-1 antibody and an anti-IL-4R antibody. One having ordinary skill would consider the claimed embodiment of pancreatic cancer to have a type 2 immunity response. It would be believed that the type-2 immunity response is present because pancreatic cancer produces IL-4, causes systemic stress, and causes immunosuppression, which are hallmarks of the type-2 response according to Spellburg.  One would be motivated to treat type-2 immunity dependent pancreatic cancer with an anti-IL-4R antibody because expression and production of IL-4 by pancreatic cancer cells causes immunosuppression and can cause autocrine growth. Blockade of IL-4 has been shown by Prokopchuk to suppress tumor growth. One would be motivated to combine an anti-IL-4R antibody with an anti-PD-1 antibody because Regeneron teaches that these therapeutic agents would act synergistically to increase antigenicity of the tumor by promoting immunogenic cell death, inflammation or have other indirect effects that promote an anti-tumor response. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20150203579 herein referred to as Regeneron as applied to claim 1 above, and further in view of Feng et al. PD-1/PD-L1 and immunotherapy for pancreatic cancer. Cancer Letters 407 (2017) 57-65 herein referred to as Feng in further view of Kamisawa et al. Pancreatic cancer. The Lancet. 2016 Jul 2;388(10039):73-85 herein referred to as Kamisawa.
As discussed in the rejections above, Regeneron teaches treating growth of a tumor with a PD-1 inhibitor (an anti-PD-1 antibody) and an IL-4/IL-13 pathway inhibitor (dupilumab). Regeneron does not teach wherein the tumor is resistant or non-responsive to prior treatment with a therapeutic agent or therapy. 
Feng teaches the use of PD-1/PD-L1 blockade in pancreatic cancer. (See Feng title). Feng teaches that immune checkpoint therapy using PD-1/PD-L1 targets has had a poor effect on the treatment of pancreatic cancer as a monotherapy. (See Feng abstract). Feng teaches that immunotherapy offers some promise where other routines of therapy have failed. (Last sentence of 1st parag. of “Immunotherapy of pancreatic cancer” pg 58). Feng teaches that pancreatic cancer remains an incurable disease because an intrinsic genomic instability results in the escape of cancer cells from chemoradiotherapy or targeted therapies. (See pg 58 “Immunotherapy of pancreatic cancer” Feng teaches that because of the unsatisfactory response rates of pancreatic cancer and a tendency for resistance to current standard therapies, including surgery, radiation, and chemotherapy, immunotherapy has been emerging as the fourth cornerstone of pancreatic cancer treatment but it is secondary to the previously mentioned therapeutic strategies. Kamisawa also teaches of concurrent treatment of pancreatic cancers. Kamisawa discusses possible future cancer therapies such as screening for genetic markers to correlate possible genetic alterations with clinically important features like susceptibility to chemotherapy, development of targeted therapies, and immunotherapy. (See “Future perspectives”).  Kamisawa teaches that immunotherapy is one of the emerging therapeutic options but does not have a benefit in overall survival in clinical trials but suggest that new approaches to immunotherapy might have important roles in the treatment of pancreatic cancer. (See last paragraph of “Future perspectives”). Feng teaches that this failure in immunotherapy has been predicted in the art. (See Feng “Underlying mechanisms of single anti-PD-1/PD-L1 immunotherapy failure”). Feng teaches that there are ways to overcome resistance to immunotherapy and other standard therapies by using immunotherapy in combination with surgery, chemotherapy, radiotherapy, molecular targeted therapy or other immunotherapies could modulate the immunoediting process, tumor microenvironment, and the immune response in pancreatic cancer. (See Feng “Overcoming resistance to PD-1/PD-L1 targeted immunotherapy”). 
Thus, given the prior art it would be obvious for a person having ordinary skill in the art before the filing date to treat pancreatic cancer with a combination immunotherapy after the disease has proven resilient to surgery, radiation, and/or chemotherapy.  Although both sources state that there are obstacles in using immunotherapy, both sources recognize immunotherapy as an emerging therapeutic option. It would be obvious to try a combination of immunotherapies as an option because Feng teaches that out of the therapeutic options available to a pancreatic cancer patient immunotherapy has the greatest promise to prevent recurrence and prolong long-term survival via the long-term memory function of the adaptive immune system. Feng also proposes that combinations of immunotherapies tends to modulate the tumor microenvironment, the immune response, and increases the anti-cancer efficacy. (See Feng “Combination with other immunotherapies”). 
Regarding claims 9-10, as taught by Feng, a PD-1 therapy would be expected to fail as a monotherapy and offers potential benefit in a combination therapy.
Regarding claim 11, Feng teaches that by its nature, pancreatic cancer is difficult to treat and has unsatisfactory response rates to current standard therapies including surgery radiation and chemotherapy. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Regeneron as applied to claim 1 above, in further view of Provenzano et al. Enzymatic targeting of the stroma ablates physical barriers to treatment of pancreatic ductal adenocarcinoma. Cancer Cell. 2012 March 20; 21(3): 418–429 herein referred to Provenzano and further in view of Feng et al. PD-1/PD-L1 and immunotherapy for pancreatic cancer. Cancer Letters 407 (2017) 57-65 herein referred to as Feng. 
As discussed above Regeneron teaches a method of treating or inhibiting the growth of a tumor comprising the administration of an anti-PD-1 antibody and dupilumab.  Regeneron does not teach a subject expressing increased hyaluronic acid content in the tumor. 
Provenzano teaches that pancreatic ductal adenocarcinoma (PDA) is characterized by a robust fibroinflammatory response. (See Provenzano abstract). This fibroinflammatory response generates inordinately high interstitial fluid pressures (IFP), vascular collapse, and presents substantial barriers to perfusion, diffusion, and convection of small molecule therapeutics. (See Provenzano abstract). Provenzano teaches that hyaluronan or hyaluronic acid (HA) is the primary matrix determinant of these barriers. (See Provenzano abstract). Provenzano shows that experiments to ablate stromal HA from PDA causes normalized IFP and re-expands the microvasculature. (See Provenzano abstract). Provenzano teaches that removal of these obstacles in combination with the standard chemotherapeutic, gemcitabine, the treatment permanently remodels the tumor microenvironment and consistently achieves objective tumor responses resulting in a near doubling of overall survival. While Provenzano discusses expression of HA content in PDA, Provenzano does not teach why the instant claimed immunotherapy would be beneficial to overcome such barriers presented by HA. 
Feng teaches that pancreatic cancer has unsatisfactory response rates and a tendency for resistance to current standard therapies, including surgery, radiation and chemotherapy. (See Feng “Immunotherapy of pancreatic cancer”). Feng teaches that because of this resistance to therapy, immunotherapy has been emerging as a therapeutic strategy. (See Feng “Immunotherapy of pancreatic cancer”). Feng teaches that PD-1/PD-L1 has been emerging as a rapidly developing oncotherapy for various carcinomas; however, this therapy has a poor effect on the treatment of pancreatic cancer with PD-1/PD-L1 blockade monotherapy. (See Feng abstract). Despite these obstacles to immunotherapy, Feng concludes that immunotherapy has the greatest promise to prevent recurrence and prolong long-term survival via the long-term memory function of the adaptive immune system. (See Feng “Immunotherapy of pancreatic cancer”). Feng teaches that based on the different mechanisms of various immunotherapies, an anti-PD-1/PD-L1 therapy in combination with other immunotherapies tends to modulate the TME and the immune response and increases the anti-cancer efficacy, such as with cancer vaccines and other immune checkpoint blockades. 
Thus, given the prior art it would be obvious to treat pancreatic cancer to express HA content in the tumor with an anti-PD-1 antibody and an anti-IL-4R antibody. Provenzano teaches that HA expression can occur in a species of pancreatic cancer and a species reads on the genus. While Provenzano discusses a way to overcome this HA-therapeutic resilience for chemotherapy, Feng proposes a different type of therapy in the form of immunotherapy to treat pancreatic cancers. Feng discusses that pancreatic cancers have a hallmark of being resilient to therapies like chemotherapy, surgery, and radiation and proposes combination therapies using immunotherapeutics as an option to overcome this resilience. One having ordinary skill would use a combination therapy with immunotherapeutics as it has been pointed out by Feng that combination therapies with immunotherapeutics tend to modulate the tumor microenvironment, the immune response, and increase the anti-cancer efficacy. One would also be persuaded by Feng to try immunotherapies to treat pancreatic cancer because Feng teaches that immunotherapy has the greatest promise to prevent recurrence and prolong long-term survival via the long-term memory function of the adaptive immune systems. One would want to use the immunotherapy of Regeneron featuring an anti-PD-1 antibody and an anti-IL-4R antibody because Regeneron teaches that these therapeutic agents would act synergistically to increase antigenicity of the tumor by promoting immunogenic cell death, inflammation or have other indirect effects that promote an anti-tumor response.
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150203579 herein referred to as Regeneron as applied to claim 22 above as evidenced by US20210363264 herein referred to as US’264.
As discussed in the above rejections, Regeneron teaches a combination therapy that can include dupilumab and the instant claimed anti-PD-1 antibody. Regeneron teaches that the combination therapy may be advantageously combined to work synergistically on cancer. (See [0176] and [0177]). While Regeneron teaches that dupilumab can be used in their invention, Regeneron does not teach sequences for dupilumab. The instant specifications teach the LCVR and the HCVR of dupilumab as SEQ ID NO:2 (LCVR) and SEQ ID NO:1 (HCVR). It is noted that LCVR and HCVR do not contain the constant regions of HC or the LC. US’264 as described above teaches the whole of the heavy chain and light chain of dupilumab that matches the claimed sequences in claims 26-28. (See sequence alignments above). 
Claims 42-44,  and 58-59,  are rejected under 35 U.S.C. 103 as being unpatentable over US20150203579 herein referred to as Regeneron as applied to claim  above, and further in view of US2015/0017182A1 herein referred to as Sanofi.
As discussed above Regeneron teaches the claimed method of claim 1. Regeneron does not specify specific doses of dupilumab.
Sanofi teaches the use of IL-4R antagonist for the treatment of nasal polyposis. (See Sanofi title). Within the invention of Sanofi, Sanofi discloses methods of administering to a subject in need thereof a therapeutic composition of an IL-4R antagonist. (See Sanofi abstract). In one embodiment of Sanofi, the IL-4R antagonist is dupilumab. (See Sanofi [0004] 2nd to last sentence). Sanofi teaches that in some embodiments a dose of IL-4R antagonist is administered at 0.1-600mg systemically or locally. (See [0006]).  In other doses, Sanofi describes that an initial dose of IL-4R antagonist may be administered to a patient at a dose of about 0.0001 to about 10 mg/kg of patient body weight. (See [0106]). Sanofi teaches that the IL-4R antagonist may be administered in multiple doses over a defined course of time. (See [0110]). Sanofi teaches that subsequent doses (secondary or tertiary doses) can be administered 1-14 weeks after the immediately preceding dose. (See [0112]). 
Given the prior art, it would be obvious for one having ordinary skill in the art before the filing date to combine these components at the suggestion of Regeneron and take the doses of Sanofi. One would be motivated to do so as it would be “obvious to try” the doses defined by the prior art. While it can be appreciated that cancer is not the same as nasal polyposis, one having ordinary skill in art would take doses known in the prior art as a starting point in research. One having ordinary skill in the art would believe there would be a reasonable expectation of success because Sanofi uses dupilumab as an IL-4R antagonist which is a similar function of Regeneron teaching dupilumab to use as an IL-4R inhibitor.  One would be motivated to combine these components in a method to treat pancreatic cancer because Regeneron teaches that this combination can be synergistic for the treatment of cancer and the use of anti-PD-1 antibodies of the invention (Regeneron) in combination with immunostimulatory and/or immunosupportive therapies can inhibit tumor growth and/or enhance the survival of the patients. (See Regeneron [0177]). 
Regarding claims 42-43, Sanofi teaches 0.0001 to about 10 mg/kg of patient body weight. (See [0106]). Sanofi also teaches administration of at 0.1-600mg. (See [0006]). These ranges are within the claimed parameters. 
Regarding claim 44, Sanofi teaches that subsequent doses (secondary or tertiary doses) can be administered 1-14 weeks after the immediately preceding dose. (See [0112]).
Regarding claim 58, Regeneron teaches the pharmaceutical delivery system of claim 56 and Sanofi teaches that that the IL-4R inhibitor can be administered in more than one dose. (See Sanofi [0112] and claim 56 above). 
Regarding claim 59, Regeneron teaches the pharmaceutical delivery system of claim 56 and Sanofi discusses a range of 0.1-600mg for administration of an IL-4R antagonist. (See Sanofi [0006] and claim 43 above). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./               Examiner, Art Unit 1647                                                                                                                                                                                         
/SCARLETT Y GOON/               QAS, Art Unit 1600